The opinion of the Court was delivered by
Sergeant, J.
The first and most material question in this case, is, whether the legacy claimed by the plaintiff is a charge upon the land devised; for if it be not, then the proceedings in the Orphans’ Court, to recover it by a sale of the land, under the Act of February 1834, were irregular; and the proper remedy was by personal actions against the devisees. To make a legacy a charge upon land, it is necessary that it should be declared to be so by-express words, or that it may be inferred from the whole will that such was the intention of the testator. This rule applies as well where the legacy is to be paid by the devisees, as in other cases. In Brandt’s Appeal, (8 Watts 198), the land was first given absolutely to sons. In a subsequent clause the testator gave legacies to his widow and daughters, to be paid by his sons after his debts were paid. It was held, that if the sons accepted the lands devised, they became personally liable to pay the legacies, at the times and in the payments directed by the will; but they were not charged on the lands. Indeed, if, as is there stated, such legacies *372must necessarily, and in all cases, be a charge, then a testator could not devise his lands to his son, and direct him to pay a sum of money to another, without making this sum a mortgage on the land devised. See also Lobach’s Case, (6 Watts 167). As the legacy may be, in some instances, both a charge on the land, and also such as may make the devisees personally liable; so in other cases, it may be one of these and not the other. It may be merely and simply a charge on the land, which alone is to be looked to, and involving no personal responsibility of the devisees in consequence of taking the land under the devise, or it may be no charge on the land, but a legacy, for which the devisee becomes personally liable by the acceptance of the land devised, and taking possession ; without any express promise by the devisee to pay the legacy.
In the present instance, the testator gives one-third of the remainder of his plantation to his daughter, E. Montgomery—one-third to another daughter, Rachel Grier, and one-third to his daughter Sarah Cook. He then directs that in case his daughter Sarah Cook -should have no heir of her own body, at his decease, her share of his plantation should go to her sisters, E. Montgomery and R. Grier, them paying her, in lieu thereof, the sum of #800. By these words the legacy does not seem to us to be charged on the land, either on the one-third that should result by the contingency to the two first-named daughters, or on the whole land they should be entitled to under the will, whichever might be deemed to be charged with it, in case there were any charge at all, and as to which there exists some doubt. Sarah Cook’s one-third is given over to her sisters, they paying to her the sum mentioned in lieu of the land. It is to be a substitute for it — it is to be money instead of land. I do not see, then, how the land can be considered as bound by it or charged with it. If it were so, Sarah Cook would still have an interest in the land; whereas she is by the will to have a sum of money in lieu of, and in exclusion of it.
This construction is confirmed when we come to look at other parts of the will; for it is apparent, there, that the testator knew well how to charge a legacy on land, when such was his intention. In the clause succeeding, he makes the annuity to Sarah Cook a charge on these very lands devised to her sisters, by plain and apt expressions. He declares that they shall pay her annually, during her life, out of their land, the sum of #30 equally between them. The inference is, that the testator did not intend the first legacy to be charged on the same lands, or he would so have directed.
Upon the whole, it is our opinion that the legacy to Sarah Cook is not charged on any of the lands devised to her sisters, but is only a personal charge against the devisees, for which actions of assumpsit lie against them, respectively, on their implied promise, founded on their accepting the lands under the devise—such an action as was brought in the former case of M’Elroy v. Brandt, *373(6 Watts 238), except that the devisees should be separately sued, and not jointly, as was held in that ease; each being bound to pay to Sarah Cook one-half her legacy, and not both jointly to pay the whole.
That being the case, the Orphans’ Court had no jurisdiction in the present instance, and the proceedings were irregular.
Decree reversed.